   Case 4:20-cv-00655-P Document 13 Filed 10/20/20               Page 1 of 8 PageID 738



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

HERMAN LEE HALL,                            §
                                            §
                      Petitioner,           §
                                            §
VS.                                         §      CIVIL ACTION NO. 4:20-CV-655-P
                                            §
BOBBY LUMPKIN, Director,1                   §
Texas Department of Criminal Justice,       §
Correctional Institutions Division,         §
                                            §
                      Respondent.           §

                              OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

filed by Petitioner, Herman Lee Hall, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Bobby Lumpkin,

director of that division, Respondent. After considering the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed as an unauthorized

successive petition in part and as time barred in part.

I. BACKGROUND

       Petitioner is serving a 15-year sentence for his 2011 conviction in Tarrant County,

Texas, Case No. 1175155D, for possession of a controlled substance, cocaine, in an amount

of four grams or more but less than 200 grams. Pet. 2, ECF No. 1. The history relevant to this


       1
        Bobby Lumpkin has replaced Lorie Davis as director of the Correctional Institutions
Division of the Texas Department of Criminal Justice and is automatically substituted as the
party respondent. FED. R. CIV. P. 25(d).
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20                Page 2 of 8 PageID 739



case is set forth in the district judge’s memorandum opinion and order in No. 4:13-CV-469-

A. Petitioner has filed two prior federal habeas-corpus petitions under 28 U.S.C. § 2254 in

this Court challenging the same state conviction. See Pet., Hall v. Stephens, No. 4:13-CV-

469-A, ECF No. 1 (denied on merits); Pet., Hall v. Davis, No. 4:20-CV-138-A, ECF No. 1

(voluntarily dismissed). Petitioner has filed this third petition in which he raises the following

grounds for relief:

       (1)     denial of fair process;
       (2)     ineffective assistance of trial counsel;
       (3)     denial of appeal counsel; and
       (4)     improper denial of time credit toward parole.

Pet. 6-7, ECF No. 1. Respondent asserts that the petition should be dismissed without

prejudice as a second or successive petition, dismissed with prejudice as untimely in its

entirety, or dismissed with prejudice as to one or more of the claims presented because the

claims are defaulted. Resp’t’s Preliminary Answer 1, ECF No. 11.

II. DISCUSSION

       A. Successive Petition

       Title 28 U.S.C. § 2244(b) requires dismissal of a claim presented in a second or

successive petition filed by a state prisoner under § 2254 that was or could have been

presented in a prior petition unless the petition is based on (1) a new rule of constitutional

law made retroactive to cases on collateral review by the Supreme Court or (2) newly

discovered evidence that, if proven and viewed in light of the evidence as a whole, would be

sufficient to establish by clear and convincing evidence that no reasonable fact finder would

                                                2
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20               Page 3 of 8 PageID 740



have found him guilty of the offense. See 28 U.S.C. § 2244(b)(2). Additionally, before such

a petition is filed in federal district court, the petitioner must move for authorization to file

the petition in the appropriate court of appeals. Id. § 2244(b)(3)(A).

       Petitioner’s first three grounds largely relate to the guilty-plea proceedings and the

post-trial appeal process and were or could have been raised in his first federal petition filed

on June 5, 2013. Pet. at 10, Hall v. Stephens, No. 4:13-CV-469-A, ECF No. 1. To the extent

Petitioner claims under his first ground that he was denied a “fair process” in his state habeas

proceeding(s) because his application(s) were denied “for procedural reasons,” he fails to

state a claim for federal habeas relief.2 See Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th

Cir. 1997) (providing “infirmities in state habeas proceedings do not constitute grounds for

relief in federal court”). Nor can Petitioner rely on the Martinez v. Ryan, 566 U.S. 1 (2012),

line of cases to circumvent the successive-petition bar in an effort to obtain review of his

claims. Pet. 9, 11-14, ECF No. 1. That line of cases recognized an exception to the

procedural default of an ineffective-assistance-of-trial-counsel claim “[w]here, under state

law, claims of ineffective assistance of trial counsel must be raised in an initial-review

collateral proceeding, a procedural default will not bar a federal habeas court from hearing

a substantial claim of ineffective assistance at trial if, in the initial-review collateral



       2
       Petitioner’s last two state habeas applications, raising one or more of the claims
presented herein, were dismissed as subsequent applications under Texas Rule of Criminal
Procedure 11.07, § 4. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 4 (West, Westlaw through
2019 Leg. Sess.).

                                               3
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20               Page 4 of 8 PageID 741



proceeding, there was no counsel or counsel in that proceeding was ineffective.” Martinez,

566 U.S. at 17. However, Martinez did not announce a new rule of constitutional law and has

not been made retroactive to cases on collateral review within the meaning of § 2244. In re

Paredes, 587 Fed. App’x 805, 813-14, 2014 WL 5420533, at *6 (5th Cir.), cert. denied, 574

U.S. 969 (2014). Moreover, that line of cases addresses exceptions to a state-imposed

procedural default. The bar to review at issue in this case arises from the prohibition against

filing second or successive federal habeas petitions under § 2244(b) and, thus, is

inapplicable. See Henriquez v. Davis, No. 4:19-CV-047-O, 2019 WL 9516317, at *1 (N.D.

Tex. Jan. 16, 2019).

       In summary, it is apparent that this is a successive petition as to grounds one, two, and

three and Petitioner has not alleged or demonstrated that he has obtained authorization to file

such a petition from the Fifth Circuit Court of Appeals. See 28 U.S.C. § 2244(b)(1)-(3).

Therefore, the petition should be dismissed without prejudice pending review by a three-

judge panel of the Fifth Circuit Court of Appeals as to whether Petitioner should be allowed

to file the petition in the district court.

       B. Parole Eligibility

       Under his fourth ground, Petitioner claims that, in violation of the ex post facto clause,

TDCJ improperly denied him time credit toward parole and, instead, “retroactively applied

law [by ] us[ing] old agg cases to treat new non[]-agg cases agg thus making sentence more

punishable than what was agreed.” Pet. 7, ECF No. 1. Respondent asserts that Petitioner


                                               4
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20                 Page 5 of 8 PageID 742



became eligible for parole on June 25, 2011. Resp’t’s Resp. 8 & Ex. A, ECF No. 11-1.

       Title 28, United States Code, 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

       (1) A 1-year period of limitations shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitations period shall run from the latest of–

               (A) the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if that right has been newly recognized by
               the Supreme Court and made retroactively applicable to cases on collateral
               review; or

               (D) the date on which the factual predicate of the claim or claims presented
               could have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitations under this subsection.

28 U.S.C. § 2244(d)(1)-(2).

       Unclear as to whether a criminal defendant can be parole eligible for an offense before

he is convicted and sentenced for that offense, the claim is nevertheless untimely. Under

subsection (D), applicable in this instance, the limitations period commenced on the date

Petitioner could have discovered the factual predicate of his claim through due diligence.

       A prisoner’s eligibility for parole is determined by Texas Government Code §

508.145. Under the statute, subject to certain exceptions, Texas inmates are “eligible for

                                                 5
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20              Page 6 of 8 PageID 743



release on parole when the inmate’s actual calendar time served plus good conduct time

equals one-fourth of the sentence imposed or 15 years, whichever is less.” TEX. GOV’T CODE

ANN. § 508.145(f) (West, Westlaw through 2019 Leg. Sess.). Thus, Petitioner was eligible

for parole after his flat time served and good conduct time equaled one-fourth of his 15-year

sentence. Petitioner was sentenced on October 25, 2011. Accordingly, the limitations period

commenced roughly in January 2015, even without consideration of good conduct time, after

Petitioner had served flat time equal to one-fourth of his sentence. Therefore, he could have

discovered his parole eligibility status through the exercise of due diligence in January 2015,

if not before. Accordingly, Petitioner had until January 2016 within which to file a timely

federal petition challenging his parole eligibility date, absent any tolling.

       Tolling of the limitations period may be appropriate under the statutory-tolling

provision in 2244(d)(2) and/or as a matter of equity. Petitioner’s relevant state habeas

applications filed in 2019 after limitations had already expired, do not operate to toll

limitations. See Moore v. Cain, 298 F.3d 361, 366-67 (5th Cir. 2002); Scott v. Johnson, 227

F.3d 260, 263 (5th Cir. 2000). Nor has Petitioner demonstrated that he is entitled to tolling

as a matter of equity. Equitable tolling is permitted only in rare and exceptional

circumstances when an extraordinary factor beyond the petitioner’s control prevents him

from filing in a timely manner or he can prove that he is actually innocent of the crime for

which he was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland v.

Florida, 560 U.S. 631, 649 (2010). Petitioner does not assert, and there is no evidence in the


                                               6
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20               Page 7 of 8 PageID 744



record, that he was prevented in some extraordinary way from asserting his rights in state or

federal court, and he presents no new evidence to meet the actual-innocence exception.

Instead, he refers to mental impairment, his pro se status, and Martinez. Pet. 9, ECF No. 1.

However, indigency and Petitioner’s pro se status, both common problems for inmates

seeking post-conviction habeas relief, do not warrant equitable tolling of the limitations

period. Felder v. Johnson, 204 F.3d 168, 171-72 (5th Cir. 2000); Turner v. Johnson, 177 F.3d

390, 391 (5 th Cir. 1999). And, although mental impairment may warrant equitable tolling,

a petitioner must (1) make a threshold showing of incompetence and (2) show that this

incompetence affected his ability to file a timely habeas petition. Jones v. Stephens, 541 Fed.

App’x. 499, 2013 WL 5615736, at *5 (5th Cir. Oct.15, 2013), cert. denied, 571 U.S. 1239

(2014). Petitioner makes no such showing. Nor does the Martinez line of cases, supra, apply

to the federal statute of limitations or any potential tolling of that period. See Adams v.

Stephens, No. 4:14-CV-395-O, 2015 WL 5459646 at *4 (N.D. Tex. Sept. 17, 2015); Hackney

v. Stephens, No. 4:14-CV-074-O, 2014 Wl 4547816, at *2 (N.D. Tex. Sept. 15, 2014) (citing

cases).

          In summary, absent any applicable tolling, Petitioner’s petition was due on or before

January 2016 as to ground four. His petition filed on June 20, 2020, is therefore untimely.

          For the reasons discussed herein, Petitioner’s § 2254 petition for a writ of habeas

corpus is DISMISSED without prejudice as an unauthorized successive petition as to

grounds one, two, and three and DISMISSED with prejudice as time barred as to ground


                                                7
   Case 4:20-cv-00655-P Document 13 Filed 10/20/20      Page 8 of 8 PageID 745



four.

        SO ORDERED on this 20th day of October, 2020.




                            Mark T. Pittman
                            UNITED STATES DISTRICT JUDGE




                                        8
